DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues, see REMARKS 04/30/2022, that:

“Independent claim 1 recites, "A system, comprising ... a computing device ... wherein the computing device is configured to ...determine one of the transports has a higher priority than at least one other of the plurality of transports, wherein the higher priority is determined based on results of a previous gesture communication". JAMES and ZAGAJAC, whether taken alone or in any reasonable combination, at least these features of claim 8.” (Examiner notes that the Applicant has labeled the above claim as “claim 1” but it is claim 8.) 

	The Applicant’s arguments are directed towards James and Zagajac, however, the Applicant does not address Max (US 2019/0359214) which was cited in the rejection of claims 1, 8, and 15. The combination of James, Zagajac, and Max disclose the entirety of the claims 1, 8, and 15. 

	Max specifically discloses a priority based on a previous gesture (see pg. 9-10 of Final Rejection 04/05/2022) as claimed in the independent claims. Because Max is not addressed and is part of the previous rejection the argument above is moot. 

	Applicant further argues: 

“As an initial matter, Applicants note that the Examiner does not provide a rejection of the language of claim 1, as presented in the previous amendment. The Examiner relies on ¶ 17 of ZAGAJAC for allegedly disclosing, "determine one of the transports has a higher priority than at least one other of the plurality of transports". (Final Office Action, pp. 6 and 7.) However, the actual claim rejection is, "A system, comprising ... a computing device ... wherein the computing device is configured to... determine one of the transports has a higher priority than at least one other of the plurality of transports, wherein the higher priority is determined based on results of a previous gesture communication". (Emphasis added.) Applicants note that the Examiner does discuss the amended claim language in the Response to Arguments (Final Office Action, p. 3.) But, since the Response to Arguments is not the official statement of the rejection, the present rejection does not address the language of claim 1. Therefore, the Examiner must issue a new final Office Action addressing the actual claim language.”

	As discussed above, Max discloses the specific limitation that the Applicant is arguing is missing from the previous rejection. Therefore, this argument is moot and no new final office action will be issued.

	Applicant further argues:

“In any event, the Examiner concedes that JAMES does not discloses, "A system, comprising ... a computing device ... wherein the computing device is configured to ...determine one of the transports has a higher priority than at least one other of the plurality of transports, wherein the higher priority is determined based on results of a previous gesture communication" and relies on ¶¶ 45, 56, 57, and 61 of ZAGAJAC for allegedly disclosing this feature. (Final Office Action, p. 3, 6, and 7.) Applicants disagree.

Paragraphs 56 and 57 of ZAGAJAC disclose a traffic application that causes one of the vehicles to be a conflict detector when there is a concurrent use of a shared asset. Each vehicle can also calculate a potential for a conflict. When a local conflict is generated, each vehicle can broadcast a high-priority warning message to nearby vehicles. 
However, the high-priority warning message does not disclose or suggest the above- identified feature of claim 1. ”

	Again, the unaddressed art of Max discloses the claimed features the Applicant is arguing are missing from James and Zagajac. Therefore, this argument is moot.

	Applicant further argues:

“While this portions of ZAGAJAC refer to "priority rules" and "privileged vehicles", Applicants note that this refers to "vehicles 102 with inherent privileges (for example emergency and maintenance vehicles) or earned privileges", and not to prioritization determined based on a gesture, as recited by claim 1. That is, these portions of ZAGAJAC do not disclose or suggest that a vehicle has an inherent privilege based on a gesture of a vehicle occupant, as would be required under the Examiner's interpretation of ZAGAJAC.”

	This argument is addressed above with respect to Max and therefore is moot. 

	The remainder of the Applicant’s arguments require that the previously cited prior art fails to teach the entirety of the independent claims. However, the Examiner disagrees for the reasons above and therefore finds these arguments unpersuasive. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662